DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Regarding claim 87.  (New) A wireless device, comprising:
means for receiving (figure 4, 0038 – defined as processor(s) and memory to perform the flow chart in figure 6A, 0139-0140) a message from the cell indicating that the wireless device is permitted to stop monitoring for a paging signal; and
means for stopping (figure 4, 0038 – defined as processor(s) and memory to perform the flow chart in figure 6A, 0139-0140) the monitoring for the paging signal.
Regarding claim 88. (New) The wireless device of claim 87, wherein means for receiving (figure 4, 0038 – defined as processor(s) and memory to perform the flow chart in figure 6A, 0139-0140) the message from the cell indicating that the wireless device is permitted to stop monitoring for the paging signal comprises means for receiving the message (figure 4, 0038 – defined as processor(s) and memory to perform the flow chart in figure 6A, 0139-0140) transmitted on a physical downlink control channel (PDCCH) indicating that the wireless device is permitted to stop monitoring for the paging signal.
Regarding claim 89. (New) The wireless device of claim 87, wherein means for receiving the message (figure 4, 0038 – defined as processor(s) and memory to perform the flow chart in figure 6A, 0139-0140) from the cell indicating that the wireless device is permitted to stop monitoring for the paging signal comprises means for receiving a message (figure 4, 0038 – defined as processor(s) and memory to perform the flow chart in figure 6A, 0139-0140) transmitted using a Paging-Radio Network Temporary Identifier (P-RNTI) indicating that the wireless device is permitted to stop monitoring for the paging signal.
Regarding claim 90. (New) The wireless device of claim 89, wherein means for receiving (figure 4, 0038 – defined as processor(s) and memory to perform the flow chart in figure 6A, 0139-0140) the message transmitted using a P-RNTI indicating that the wireless device is permitted to stop monitoring for the paging signal comprises means for receiving (figure 4, 0038 – defined as processor(s) and memory to perform the flow chart in figure 6A, 0139-0140, 0133) the message in a Downlink Control Information (DCI).
Regarding claim 91. (New) The wireless device of claim 88, wherein means for stopping the monitoring for the paging signal comprises means for stopping the monitoring for the paging signal after receiving from the cell the message transmitted on the PDCCH (figure 4, 0038 – defined as processor(s) and memory to perform the flow chart in figure 6A, 0139-0140, 0133).
Regarding claim 92. (New) The wireless device of claim 87, wherein means for stopping the monitoring for the paging signal comprises means for stopping (figure 4, 0038 – defined as processor(s) and memory to perform the flow chart in figure 6A, 0139-0140, 0133) the monitoring for the paging signal during one or more paging signal monitoring occasions.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim 69, 75, 81, and 87 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murray et al (2020/0404617).
Regarding claims 69, 75, 81 and 87.  Murray teaches a UE, program and a method performed by a wireless device apparatus, comprising:
receiving a message from a cell indicating that the wireless device is permitted to stop monitoring for a paging signal (0292 – wherein UE has processor, memory, and program instructions for receiving a paging occasion monitoring indicator from the network to indicate to the UE to stop monitoring paging occasions, 0301 – network transmits the paging monitor indicator (on NR-PBCH, NR-MCH e.g., NR multicast channel or other channels); and
stopping the monitoring for the paging signal (0292 – wherein UE has processor, memory, and program instructions for receiving a paging occasion monitoring indicator from the network to indicate to the UE to stop monitoring paging occasions, 0301 – network transmits the paging monitor indicator (on NR-PBCH, NR-MCH e.g., NR multicast channel or other channels).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 70-74, 76-80, 80, 82-86, and 88-92 are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Shih et al (2020/0322918).
Regarding claims  70, 76, 82, and 88.  Murray does not explicitly teach wherein receiving the message from the cell indicating that the wireless device is permitted to stop monitoring for the paging signal comprises receiving the message transmitted on a physical downlink control channel (PDCCH) indicating that the wireless device is permitted to stop monitoring for the paging signal.
	However, Murray teaches at 0301 – network transmits the paging monitor indicator (on NR-PBCH, NR-MCH e.g., NR multicast channel or other channels).
	Shih teaches the PDCCH includes a paging stop indicator (abstract, 0069), the UE stops monitoring the paging signal.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Murray to use the PDCCH as taught by Shih in order to inform the UE to stop monitoring the paging signal thereby saving on UE battery life since the UE does not have to monitor all the paging occasions.
Regarding claims 71, 77, 83, and 89.  Murray does not explicitly teach wherein receiving the message from the cell indicating that the wireless device is permitted to stop monitoring for the paging signal comprises receiving the message transmitted using a Paging-Radio Network Temporary Identifier (P-RNTI) indicating that the wireless device is permitted to stop monitoring for the paging signal.
	Shih teaches UE may receive a first PDCCH addressed to a first RNTI.  In some implementations, the first PDCCH addressed to the first RNTI may be a PDCCH on which the UE receives the DCI with CRC scrambled by the first RNTI.  In some implementations, the first RNTI may be a P-RNTI (0069-0071).  The UE may stop monitoring a second PDCCH addressed to a second RNTI, if the first PDCCH includes a paging stop indicator.  The second RNTI may be a PDCCH on which the UE receives the DCI wherein the second RNTI may be a P-RNTI (0072-0073, 0078).  The UE may receive a paging DCI which is scrambled by the P-RNTI on the PDCCH, the parameter(s) for the UE to stop/inactivate/deactivate paging monitoring on th network (0151-0152, 0163, 0168).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Murray to use the PDCCH in conjunction with P-RNTI as taught by Shih in order to inform the UE to stop/inactive/deactivate monitoring the paging signal thereby saving on UE battery life since the UE does not have to monitor all the paging occasions.
Regarding claims 72, 78, 84, and 90.  Murray does not teach wherein receiving the message transmitted using a P-RNTI indicating that the wireless device is permitted to stop monitoring for the paging signal comprises receiving the message in a Downlink Control Information (DCI).
Shih teaches UE may receive a first PDCCH addressed to a first RNTI.  In some implementations, the first PDCCH addressed to the first RNTI may be a PDCCH on which the UE receives the DCI with CRC scrambled by the first RNTI.  In some implementations, the first RNTI may be a P-RNTI (0069-0071).  The UE may stop monitoring a second PDCCH addressed to a second RNTI, if the first PDCCH includes a paging stop indicator.  The second RNTI may be a PDCCH on which the UE receives the DCI wherein the second RNTI may be a P-RNTI (0072-0073, 0078).  The UE may receive a paging DCI which is scrambled by the P-RNTI on the PDCCH, the parameter(s) for the UE to stop/inactivate/deactivate paging monitoring on th network (0151-0152, 0163, 0168).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Murray to use DCI with CRC scrambled by P-RNTI as taught by Shih in order to inform the UE to stop/inactive/deactivate monitoring the paging signal thereby saving on UE battery life since the UE does not have to monitor all the paging occasions.
Regarding claims 73, 79, 85 and 91.  Murray does not explicitly teach wherein stopping the monitoring for the paging signal comprises stopping the monitoring for the paging signal after receiving the message transmitted on the PDCCH.
Shih teaches the PDCCH includes a paging stop indicator (abstract, 0069 – UE may stop monitoring the paging channels during the same paging occasion and/or stop monitoring occasion for paging in the subsequent PO(s), 0072 – stop monitoring the second PDCCH addressed to the a second RNTI, if the first PDCCH includes a paging stop indicator, 0076 – UE may stop monitoring PDCCH occasion #2 for the second PDCCH monitoring occasion in case the UE has received a paging stop indication in the first PDCCH occasion #1, 0078 – UE receives a PDCCH addressed to a P-RNTI in a PDCCH monitoring occasion, then the UE is not required to monitor the subsequent PDCCH monitoring occasion(s),  0086 – upon receiving the paging stop indicator, the UE may stop monitoring the paging channel(s) in (or associated with) the PO(s) indicated by the information, 0088 – a bit map having the value “1” indicates stop monitoring the paging channel(s) in (or associated with) Pos with the corresponding bit “1” in the bitmap, 0099 – the UE may stop monitoring the paging channels in (or associated) with the following PDCHH monitoring occasions).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Murray to use the PDCCH as taught by Shih in order to inform the UE to stop monitoring subsequent paging signal(s) thereby further saving on UE battery life since the UE does not have to further monitor all the paging occasions.
Regarding claims 74, 80, 86, and 92.  Murray does not teach wherein stopping the monitoring for the paging signal comprises stopping the monitoring for the paging signal during one or more paging signal monitoring occasions.
Shih teaches the PDCCH includes a paging stop indicator (abstract, 0069 – UE may stop monitoring the paging channels during the same paging occasion and/or stop monitoring occasion for paging in the subsequent PO(s), 0072 – stop monitoring the second PDCCH addressed to the a second RNTI, if the first PDCCH includes a paging stop indicator, 0076 – UE may stop monitoring PDCCH occasion #2 for the second PDCCH monitoring occasion in case the UE has received a paging stop indication in the first PDCCH occasion #1, 0078 – UE receives a PDCCH addressed to a P-RNTI in a PDCCH monitoring occasion, then the UE is not required to monitor the subsequent PDCCH monitoring occasion(s),  0086 – upon receiving the paging stop indicator, the UE may stop monitoring the paging channel(s) in (or associated with) the PO(s) indicated by the information, 0088 – a bit map having the value “1” indicates stop monitoring the paging channel(s) in (or associated with) Pos with the corresponding bit “1” in the bitmap, 0099 – the UE may stop monitoring the paging channels in (or associated) with the following PDCHH monitoring occasions).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Murray to use the PDCCH as taught by Shih in order to inform the UE to stop monitoring paging signal(s) within the paging occasion(s) (PO(s) thereby further saving on UE battery life since the UE does not have to monitor all the paging occasions.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Murray to use the PDCCH as taught by Shih in order to inform the UE to stop monitoring subsequent paging signal(s) thereby further saving on UE battery life since the UE does not have to further monitor all the paging occasions.
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2020/0084747) Hong teaches PDCCH + P-RNTI and/or DCI to send UE a message indicating that the UE is permitted to stop monitoring for page signal(s).
	---(2018/0192436) YI teaches using PDCCH + P-RNTI to send UE message that it is permitted to stop monitoring for paging signal(s).
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646